Citation Nr: 1428358	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  08-04 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for residuals of an old healed fracture of the lateral malleolus of the right ankle and assigned a 10 percent disability rating.

The issue on appeal was previously remanded by the Board in December 2013 for considerations of the provisions of 38 C.F.R. § 3.321(b) (2013).  This was accomplished, and the claim was readjudicated in an April 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

For the entire initial rating period, the Veteran's right ankle disability more nearly approximated a marked limitation of motion with pain, swelling, instability, and use of assistive devices, but without ankylosis.


CONCLUSION OF LAW

For the entire initial rating period on appeal, the criteria for a rating of 20 percent, but no higher, for the right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). 

The Veteran's claim for an increased disability rating arises from his disagreement with the initial evaluation assigned after the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA treatment records, and the Veteran's statements.

In addition, the Veteran has been afforded adequate examinations in September 2008 and February 2012 on the issue of increased rating for the service-connected right ankle disability.  The Veteran's history was taken and complete examinations were conducted that included range of motion testing.  Conclusions reached and diagnoses given were consistent with the examination reports and the examiners considered the relevant rating criteria.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of increased rating for the service-connected right ankle disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by a diagnostic code. 
38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Right Ankle Disability Rating

The Veteran's right ankle disability is rated under Diagnostic Code 5271, for limitation of motion of the ankle.  The Veteran maintains that a higher rating is warranted.  

Traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, the disability is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  For the purposes of rating disabilities from arthritis, the following are considered major joints: shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. § 4.45(f).  In other words, the criteria set forth in Diagnostic Code 5003 are only for application when limitation of motion is noncompensable.  38 C.F.R. § 4.71a.  In this case, the Veteran's limitation of motion is compensable.  Therefore, the criteria for Diagnostic Code 5271 (limited motion of the ankle) are applicable in this case. 

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling. Marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.  A 20 percent evaluation is the highest warranted for limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Upon review of the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's right ankle disability more nearly approximates a 20 percent disability rating for "marked" limitation of motion under Diagnostic Code 5271.  

The Veteran was afforded a VA joints examination to address his right ankle disability in September 2008.  At that time, he reported recurrent pain and swelling in the ankle.  He indicated that at times, the pain was associated with weight-bearing.  He also reported that he was generally more symptomatic during cold weather and that his ankle tended to give way if he stepped onto an uneven surface. Regarding flare-ups, the Veteran reported daily flare-ups of pain during cold weather, and flare-ups once every couple of weeks during warmer weather.  Precipitating factors included extended periods of standing and walking, and relief was obtained by rest and medications.  The Veteran reported taking Tramadol for pain.  Regarding occupational functioning, the Veteran reported that he continued to work full-time as a casino dealer.  His job required prolonged standing, which caused pain but did not prevent him from performing his job duties.  However, he leaned on the edge of the table frequently during his work shift, and also left early whenever the opportunity was offered.  The Veteran reported that he was independent in his activities of daily living.  He reported use of a cane around the house, although he did not use a cane it work.  He also reported use of a lace-up ankle brace two to three times per week, and a splint or ankle-foot orthosis while sleeping. 

On physical examination of the right ankle, the Veteran was observed to have a minimal limp and slight lateral swelling.  Range of motion testing revealed dorsiflexion from 0 to 15 degrees and plantar flexion from 0 to 35 degrees.  There was no pain on motion or additional limitation of motion after repetitive motion. There was tenderness over the lateral aspect of the ankle and drawer sign was felt to be positive.  X-rays of the right ankle revealed a small plantar spur but was otherwise unremarkable.  The examiner diagnosed residuals of old healed fracture of the lateral malleolus of the right ankle.  It was noted that there was no additional limitation of motion after three repetitive motions, but an opinion regarding additional limitation of motion in degrees during flare-ups could not be provided without resorting to speculation.

The record also shows that the Veteran has undergone additional VA outpatient treatment for his right ankle disability.  Specifically, in July 2007, the Veteran complained of pain, swelling, and instability after standing at work.  In November 2008, the Veteran sought additional treatment for complaints of right ankle pain with prolonged standing.  In June 2009, the Veteran presented to the treatment facility with a cane and was noted to ambulate with a limp.  He again complained of pain and swelling while at work and stated that he was not able to stand for more than four to six hours.  In July 2009, the Veteran was noted to have instability of the right ankle and the Veteran reported continued pain and swelling after his work shifts.  An objective evaluation noted guarding with passive inversion of the right ankle and with pain at the anterior talofibular ligament.  Numerous following VA treatment reflect continued complaints and treatment for pain and swelling associated with the ankle.  Treatment and assistive devices have included use of pain medication, and use of a cane, brace, wraps, and orthotics. 

The Veteran was afforded a second VA examination in February 2012.  During the evaluation, the Veteran reported flare-ups with intermittent pain, at worst, as a nine out of 10 in severity.  On average, the Veteran reported that these flare-ups occurred approximately seven times per month.  The pain was noted to be worse with stair climbing and in the morning.  Upon physical examination, it was noted that the Veteran had a faint limping gait that appeared to favor the right ankle.  The Veteran had tenderness and pain on palpation to the right ankle.  Range of motion testing revealed dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  There was no pain on motion or additional limitation of motion after repetitive motion.  The examiner noted that the Veteran walked with a cane held in the right hand.  There was no edema or swelling of either ankle, but the Veteran had diffused tenderness, accompanied by withdrawal at times, and the tenderness was noted to be of both feet and ankles.  There was objective tenderness to palpation of the lateral and medial aspects of both feet, and also on the plantar surface of both feet diffusely, and withdrawal accompanied examination.  Ankylosis of the right ankle was not found.  The examiner noted that the Veteran used a cane occasionally and a brace regularly.  

The February 2012 VA examiner further noted that, when working, the Veteran stood for prolonged periods of time and his right ankle swelled during the course of the work day, and was visibly larger than the left ankle, which was unaffected.  The Veteran also reported that he has pain with walking due to swelling of the ankle.  The examiner noted that from the examination, the Veteran had "extreme tenderness" of both ankles, including the unaffected left ankle that he states never had any injury.  The examiner also opined that, during a flare-up, the Veteran could have further amount of pain, limitation of range of motion, and reduced functional capacity, but the examiner was unable to estimate an additional loss without resorting to mere speculation.



Upon review of the evidence of record, the Board finds that although range of motion testing in the VA examinations did not manifest marked limitation of motion, the Veteran's flare-ups, especially while at work, have been constantly reported as manifesting increased pain as severe as a nine out of 10, with swelling, instability, tenderness, and possible decreased range of motion.  See February 2012 VA examination report.  Further, the Veteran has consistently used pain medication, braces, wraps, and a cane to alleviate some of his symptoms, which includes a slight limp.  Resolving reasonable doubt in the Veteran's favor, the Board finds that these symptoms, consistently reported in VA examinations and numerous VA treatment records, more nearly approximate a 20 percent disability rating for marked limitation of motion under Diagnostic Code 5271 for the entire initial rating period on appeal.  The Board further finds that a higher evaluation under Diagnostic Code 5271 is unavailable as a 20 percent evaluation is the highest rating available thereunder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board has also considered whether any other diagnostic codes pertaining to the Veteran's left ankle are applicable in this case.  The Veteran's service-connected disability does not warrant a separate or higher rating under Diagnostic Codes 5270 or 5272 because he has never demonstrated or been diagnosed with ankylosis of the left ankle.  (Ankylosis is defined as the "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), quoting Stedman's Medical Dictionary 87 (25th ed. 1990).)  He has also never been diagnosed with malunion of the os calcis or astragalus or ever underwent astragalectomy, thus, Diagnostic Codes 5273 and 5274 are not for application in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274. 

After careful review of the available diagnostic codes and the competent, credible, and probative evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an evaluation higher than the 20 percent rating for the service-connected residuals of the right ankle disability.


Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's right ankle disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Veteran's right ankle disability is manifested by pain, some limitation of motion, instability, swelling, and an abnormal gait.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for limitation of extension of the ankle (Diagnostic Code 5271) and contemplate ratings based on motion limited due to multiple orthopedic factors that include pain and instability.  38 C.F.R. §§ 4.40, 4.45, 4.59.

In this case, comparing the Veteran's right ankle disability level and the symptomatology listed in the Rating Schedule, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the Veteran's right ankle disability, the Board finds that the criteria for referral for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the entire initial rating period, a rating of 20 percent, but no higher, for the right ankle disability is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


